Citation Nr: 1606608	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  09-49 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable initial evaluation for right knee limitation of flexion.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  The hearing addressed the issues of entitlement to higher ratings for stress fractures of the right and left knees.

This case was previously before the Board in April 2012 and November 2013.  In November 2013, the Board denied the Veteran's claims for higher ratings for an evaluation in excess of 10 percent for stress fracture supracondylar femur of the left knee with arthritis, including an evaluation greater than 20 percent for limited flexion from April 20, 2012, and entitlement to an evaluation in excess of 10 percent for stress fracture supracondylar femur of the right knee, and granted separation evaluations of 10 percent each for slight recurrent subluxation or lateral instability of the left and right knees.  The Board remanded the Veteran's claim for entitlement to a compensable initial evaluation for right knee limitation of flexion for the issuance of a statement of the case, and the issue of entitlement to a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted in the November 2013 remand, in a November 2012 rating decision, the VA Appeals Management Center (AMC) granted entitlement to service connection for right knee limitation of flexion with a noncompensable evaluation effective April 20, 2012.  The Veteran filed a timely notice of disagreement with the decision in March 2013.  As requested in the November 2013 remand, the RO issued a statement of the case in March 2015 denying a higher initial evaluation for right knee limitation of flexion.  The Veteran filed a timely substantive appeal (VA Form 9) in April 2015.  Therefore, the Board has jurisdiction of the claim.  In the April 2015 VA Form 9, the Veteran requested a Travel Board hearing.  The Veteran has not yet had a hearing on the issue.  Therefore, the claim must be remanded to schedule the Veteran for a Travel Board hearing.

In the November 2013 remand, the Board found the issue of entitlement to a TDIU had been raised by the record.  The RO issued a supplemental statement of the case on the issue in June 2015.  As the Veteran's claim for entitlement to a TDIU is based in part on the severity of his right knee disability, the Veteran's claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  Therefore, the claim for entitlement to a TDIU must be remanded until the Veteran has had the opportunity to have a hearing on his claim for a higher initial evaluation for right knee limitation of flexion and that issue can be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO on the issue of entitlement to a compensable initial evaluation for right knee limitation of flexion.  

2.  Thereafter, the issues of entitlement to a compensable initial evaluation for right knee limitation of flexion and entitlement to a TDIU should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




